DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Amendment filed 08/05/2022:
Claims 14-30 are pending.
Claims 1-13 are withdrawn from further consideration.

Claim Objections
Claim 21 is objected to because of the following informalities:
Regarding claim 21, the Examiner suggests “the resin composition includes specification
of amounts, portions or concentrations of an inhibitor, a photo initiator and a monomer or
oligomer” in line 1 read “the resin composition includes specific amounts, portions or concentrations of an inhibitor, a photo initiator, and a monomer or oligomer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 21-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US20170210072) and as evidenced by Rodriguez et al.
(Affidavit filed 01/07/2019 for application number 15/004,567- attached in Office Action mailed 05/06/2022), and further in view of Crespo Vázquez et al. (US20150277146).
Regarding claim 14, Rodriguez teaches a method for creating a spectacle lens (Abstract:
methods for additive manufacturing a homogeneous optical element), the method comprising
receiving input information including ([0030] The desired object has a digital
representation which is sliced into many layers) a lens prescription and wearer information
([0050] The lenses may be produced with the contour of the frame it will be put in, and optical
and ergonomic criteria can be taken into account during lens design. The systems and methods
described herein have as a prerequisite that the optimum surfaces—arc, curvature, and the
like—of the lens have been computed);
calculating creation instructions based on the input information ([0050] The systems
and methods described herein have as a prerequisite that the optimum surfaces—arc,
curvature, and the like—of the lens have been computed);
initiating light transmission from a light source (DLP projector 730; Figure 7) through a
diffuser (diffuser 736; Figure 7) into a container (tank 702; Figure 7) holding resin (resin 706;
Figure 7) and a substrate (support 704; Figure 7), the light transmission performed according to
the irradiation pattern (Abstract: A homogeneous pattern of light is shined on a polymerizable
liquid ) wherein each point in the resin is illuminated ([0041] The diffuser can also mix light
from the pixel/inter-pixel structure to create a homogeneous irradiance pattern for the layer
710) by at least 10% of an area of the diffuser (Rodriguez shows the diffuser receives light 740 which forms the homogeneous irradiance pattern that in turn forms the layer 710. The area under 710 receives the diffused light and, therefore, the portion of the diffuser corresponding to where layer 710 forms provides illumination. The portion of the diffuser corresponding to where layer 710 forms is a majority of the diffuser (i.e. at least 10% of the diffuser). Further, the affidavit filed 01/07/2019 for app no. 15/004,567, which corresponds to the PGPub US20170210072, states on pg. 5 line 5 that some light distribution is shined on the diffuser. Therefore, the light distribution of light 740 provides light to the diffuser such that the light diffusion shown in Figure 7 occurs in multiple locations between ends of light 740, which corresponds to a majority of the diffuser (at least 10% of the diffuser));
stopping the light transmission when a formed lens meets the creation instructions
([0047] a process 1000 of creating homogeneous optical elements by additive manufacturing
that… ends at 1040; Figure 10). However, Rodriguez fails to teach the creation instructions
including an irradiation pattern and resin composition.
In the same field of endeavor pertaining to lens manufacturing using additive
techniques, Crespo Vázquez teaches the creation instructions including an irradiation pattern
([0155] providing the correct irradiation pattern via irradiating beams formed by individually
controlled pixels of the UV/visible DLP at each instant in time… programmed on/off signaling of
the pixels in irradiation assembly 30 continues until the added material design accomplishes the
addition of all the material needed) and resin composition ([0049] calculations for the
customized lens are completed based on that selection. The modifications that must be made
to the lens substrate to arrive at the attributes of the final customized lens are calculated and
converted to information on what added material is needed and how it should be positioned on the lens substrate surface(s) to achieve the modifications. The optimization and selection of the
added material design includes factors such as what radiation-polymerizable materials are
available). The creation instructions including an irradiation pattern and resin composition
enables individually customized eyewear lenses to be manufactured ([0033] the invention
enables individually customized eyewear lenses to be created that have new optical and
physical properties as desired).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the creation instructions of Rodriguez include an
irradiation pattern and resin composition, as taught by Crespo Vázquez, for the benefit of
enabling individually customized eyewear lenses to be manufactured.
Regarding claim 15, Rodriguez modified with Crespo Vázquez teaches the method of
claim 14. Further, Rodriguez teaches wherein at least 15% of the area of the diffuser receives light from the light source ([0041] Light 740 will impinge from different directions at various points on the resin 706; the affidavit filed 01/07/2019 for app no. 15/004,567, which corresponds to the PGPub US20170210072, states on pg. 5 line 5 that some light distribution is shined on the diffuser. Therefore, the light distribution of light 740 provides light to the diffuser between the light beams 740 shown in Figure 7, which corresponds to a majority of the diffuser (at least 15% of the diffuser)).
Regarding claim 21, Rodriguez modified with Crespo Vázquez teaches the method of
claim 14. Further, Rodriguez wherein the resin composition includes specification of amounts,
portions or concentrations of an inhibitor (a specific amount, portion or concentration can be
0%), a photo initiator (a specific amount, portion or concentration can be 0%) and a monomeror oligomer ([0051] The polymerizable liquid material is a monomer, oligomer, or prepolymer which can be cured to a solid transparent polymer in response to application of UV light) of.
Regarding claim 22, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. Further, Rodriguez teaches wherein the monomer is selected from the group
including acrylate, epoxy, methacrylate, isocyanate, polythiol, thioacrylate, thiomethacrylate
([0051] monomers, oligomers, polyester resins, acrylic resins, and epoxy resins).
Regarding claim 23, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. Further, claim 21 includes a specific amount, portion or concentration of the inhibitor,
which can be 0%, and therefore the inhibitor is not required in the resin composition.
Regarding claim 24, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. Further, claim 21 includes a specific amount, portion or concentration of the photo
initiator, which can be 0%, and therefore the photo initiator is not required in the resin
composition.
Regarding claim 23, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. Further, claim 21 includes a specific amount, portion or concentration of the inhibitor,
which can be 0%, and therefore the inhibitor is not required in the resin composition.
Regarding claim 24, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. Further, claim 21 includes a specific amount, portion or concentration of the photo
initiator, which can be 0%, and therefore the photo initiator is not required in the resin
composition.
Regarding claim 25, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. Further, Rodriguez teaches wherein the diffuser is opal glass ([0043] In another
example of an effective diffuser, a thin opal glass layer).
Regarding claim 27, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. However, Rodriguez fails to teach wherein the substrate includes embedded
electronic circuits or embedded image formation systems.
In the same field of endeavor pertaining to lens manufacturing using additive
techniques, Crespo Vázquez teaches wherein the substrate includes embedded electronic
circuits or embedded image formation systems ([0043] lens substrate may also comprise other elements such as films, wafers, inserts, embedded devices or other objects). Embedding
electronic circuits or embedded image formation systems into the substrate provides the lens
substrates some attributes desired by an individual for the final customized eyewear lens
([0043] the lens substrate obtained will have at least some attributes desired by the individual
for their final customized eyewear lens).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo
Vázquez include embedded electronic circuits or embedded image formation systems, as
taught by Crespo Vázquez, for the benefit of providing the substrate attributes desired by an
individual for the final customized eyewear lens.
Regarding claim 28, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. However, Rodriguez fails to teach wherein the substrate is polarized or photochromic.
In the same field of endeavor pertaining to lens manufacturing using additive
techniques, Crespo Vázquez teaches wherein the substrate is polarized or photochromic.
29 ([0047] lens substrate as obtained may comprise coatings or treatments on its surfaces… for
examples, conductive, polarized, photochromic). The substrate is polarized or photochromic to
change the surface properties such as cleanability adhesion to subsequent surface layer, crack
resistance, and chemical resistance ([0047] Treatments may have been performed on the
substrates to provide, enhance or change surface properties such as, for example, cleanability,
adhesion to subsequent layers, crack resistance, chemical resistance, thermal stability).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo Vázquez be polarized or photochromic, as taught by Crespo Vázquez, for the benefit of
enhancing substrate surface properties, such as cleanability, adhesion, crack resistance, and
chemical resistance.
Regarding claim 29, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. However, Rodriguez fails to teach wherein the substrate includes a convex surface, and the substrate incorporates an antireflective coating or a hard coating treatment on the convex surface.
In the same field of endeavor pertaining to lens manufacturing using additive
techniques, Crespo Vázquez teaches wherein the substrate includes a convex surface ([0117] lens substrate is shown with the convex surface upward to illustrate another option for positioning; see convex lens substrate in Figure 1) and the substrate incorporates an antireflective coating or a hard coating treatment on the convex surface ([0047] The lens substrate as obtained may comprise coatings or treatments on its surfaces… one or both of its surfaces may be supplied with hard coats). Hard coatings are supplied to improve abrasion or chemical resistance ([0047] one or both of its surfaces may be supplied with hard coats for improved abrasion resistance and/or chemical resistance).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo
Vázquez include a convex surface where the substrate incorporates a hard coating treatment on the convex surface, as taught by Crespo Vázquez, for the benefit of improving the abrasion or chemical resistance of the substrate.
Regarding claim 30, Rodriguez modified with Crespo Vázquez teaches the method of
claim 17. However, Rodriguez modified with Crespo Vázquez fails to teach the method further
comprising spinning the formed lens and applying a hard coating.
In the same field of endeavor pertaining to lens manufacturing using additive
techniques, Crespo Vázquez teaches the method further comprising spinning the formed lens and applying a hard coating ([0067] Single surface contact methods may include spin, spray, roller, blade and curtain coating). The coating may comprise protective materials that provide a
protective layer ([0067] As another example of protective materials, one surface of the lens
substrate may comprise a protective coating or layer).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Rodriguez modified with Crespo
Vázquez to have the method further comprise spinning the formed lens to apply hard coating,
as taught by Crespo Vázquez, for the benefit of applying a protective layer to the lens.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al.
(US20170210072) and Crespo Vázquez et al. (US20150277146), and further in view of Greene
et al. (US20210387420).
Regarding claim 16, Rodriguez modified with Crespo Vázquez teaches the method of
claim 14. However, Rodriguez fails to explicitly teach wherein a diameter of the diffuser is
greater than or equal to a diameter of the substrate.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a
diffuser, Greene teaches wherein a diameter of the diffuser is greater than or equal to a
diameter of the substrate (see diffuser 155 and build head 110 in Figure 1A).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have a diameter of the diffuser of Rodriguez modified
with Crespo Vázquez be greater than or equal to a diameter of the substrate, as taught by Greene, since changes in size and proportion have been found to be obvious design features (see MPEP 2144.04 IV A). Therefore, changing the diameter of the diffuser or the substrate such
that the diameter of the diffuser is greater than or equal to a diameter of the substrate is an
obvious design feature.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et
al. (US20170210072) and Crespo Vázquez et al. (US20150277146), and further in view of
Swanson et al. (US20130075957).
Regarding claim 17, Rodriguez modified with Crespo Vázquez teaches the method of
claim 14. However, Rodriguez fails to teach the method further comprising draining the
container of the resin.
In the same field of endeavor pertaining to post-processing of parts manufactured in an
additive manufacturing apparatus, Swanson teaches the method further comprising draining
the container of the resin ([0027] Outlet line 32 is desirably located at or adjacent to tank floor 22, and provides an exit route for draining aqueous fluid 26 from interior volume 24). Draining the container of resin allows for the fluid to be reclaimed in a separate tank and recycled back into the container ([0028] reclamation unit 34 is a separate treatment tank configured to reclaim at least a portion of the soluble support materials that are dissolved or otherwise suspended in aqueous fluid 26… recirculation line 36 is configured to recycle aqueous fluid 26 back into inlet line 30 and/or directly into reservoir tank 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodriguez further comprise draining the container of resin, as taught by Swanson, for the benefit of reclaiming and recycling the fluid back into the container.
Regarding claim 18, Rodriguez modified with Crespo Vázquez teaches the method of claim 17. However, Rodriguez fails to teach the method further comprising spinning the formed lens to remove remaining resin.
In the same field of endeavor pertaining to post-processing of parts manufactured in an
additive manufacturing apparatus, Swanson teaches the method further comprising spinning the formed lens to remove remaining resin ([0078] where the agitated portion of aqueous fluid
426 is drawn and jetted through floor screen 452, and flows throughout the interior region of vessel body 440. As discussed above, motor assembly 448 desirably reverses the rotational
direction of impeller 460 periodically, as discussed above, and as illustrated by arrows 474 and
475; Figure 9B). Spinning the formed lens to remove remaining resin may increase the
dissolution rate of the resin in a local region around the additively manufactured part ([0024] the localized agitation may provide increased dissolution rates by agitating the aqueous fluid in a local region around each 3D part).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Rodriguez modified with Crespo
Vázquez to further comprise spinning the formed lens to remove remaining resin, as taught by
Swanson, for the benefit of increasing the dissolution rate of the resin in a local region around
the additively manufactured part.
Regarding claim 19, Rodriguez modified with Crespo Vázquez teaches the method of
claim 17. However, Rodriguez modified with Crespo Vázquez fails to teach the method further
comprising applying heat and/or light to the formed lens to complete curing of the formed lens.
In the same field of endeavor pertaining to post-processing of parts manufactured in an
additive manufacturing apparatus, Swanson teaches the method further comprising applying
heat and/or light to the formed lens to complete curing of the formed lens ([0029] Removal
system 10 also includes heat exchanger 39, which is one or more heat exchange elements). The
heat assists in dissolving a soluble support structure ([0029] heat exchange elements configured
to heat aqueous fluid 26 to one or more desired temperatures to assist in dissolving the soluble
support structures).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Rodriguez modified with Crespo
Vázquez further comprise applying heat and/or light to the formed lens to complete curing of
the formed lens, as taught by Swanson, for the benefit of assisting in dissolving a soluble
support structure.
Regarding claim 20, Rodriguez modified with Crespo Vázquez teaches the method of
claim 17. However, Rodriguez modified with Crespo Vázquez fails to teach the method further
comprising removing the formed lens from the substrate.
In the same field of endeavor pertaining to post-processing of parts manufactured in an
additive manufacturing apparatus, Swanson teaches the method further comprising removing
the formed lens from the substrate (Abstract: A support structure removal system). Soluble
support structures provide a gentler method for removing the lens from the substrate ([0020] portion of 3D parts 14 and support structures 15 that contain soluble support structures (e.g.,
as opposed to break-away support structures) may be removed from the additive
manufacturing systems).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Rodriguez modified with Crespo
Vázquez further comprise removing the formed lens from the substrate, as taught by Swanson,
for the benefit of providing a gentler approach to removing the lens from the substrate.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al.
(US20170210072) and Crespo Vázquez et al. (US20150277146), and further in view of Wynne et al. (US20200033270).
Regarding claim 26, Rodriguez modified with Crespo Vázquez teaches the method of
claim 21. However, Rodriguez fails to teach wherein the substrate is selected from the group
including poly (allyl diglycol carbonate), polycarbonate, polyurethane-based plastic or glass.
In the same field of endeavor pertaining to a stereolithography apparatus, Wynne
teaches wherein the substrate is polycarbonate ([0027] Examples of materials for substrate 220
include but are not limited to fluoropolymers, polycarbonates). The polycarbonate enables a
distribution of light across its surface ([0027] substrate 220 may be, for example, a glass sheet
or may be any material that enables a distribution of light across its surface).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo Vázquez be polycarbonate, as taught by Wynne, for the benefit of enabling a distribution of
light across the substrate surface.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicant’s argument regarding Rodriguez (US20170210072) failing to teach directing light from at least 10% of an area of a diffuser. While Applicant asserts that Rodriguez does not direct light from “at least 10% of the pixels of a diffuser” (see pg. 8), the pixels of a diffuser are not explicitly claimed, but rather an “area of a diffuser” is recited in line 8 of claim 1.
Further, it is unclear what component the Applicant is referring to in “Rodriguez’s technology” that is based on a pixel size between 40 and 80 microns. Is “Rodriguez’s technology” referring to the diffuser, the pixels on the digital light projector, or the voxels forming the 3D objects? Further, it is unclear how Applicant arrives to the conclusion of “any point irradiated in the resin receiving light from two or three pixels at most”, as argued on pg. 8. This assertion cannot be based on [0046] of Rodriguez, which discusses a vibration amplitude of 1.5 pixels of the digital light projector and/or tank, since the rejection of claim 1 does not rely on the embodiment of Figure 9 of Rodriguez that is different from the embodiment of Figure 7. 
Figure 7 of Rodriguez teaches a homogenous layer 710 that is formed ([0041] The diffuser can also mix light from the pixel/inter-pixel structure to create a homogeneous irradiance pattern for the layer 710). Where the solid layer is formed homogeneously ([0041] Light 740 will impinge from different directions at various points on the resin 706. For example, light from points A and B on the diffuser 736 overlaps on the forming layer 710. As a result, shadows cast on the resin from defects are reduced or eliminated. The diffuser can also mix light from the pixel/inter-pixel structure to create a homogeneous irradiance pattern for the layer 710) and where there is no explicit teaching that multiple passes of light are required to form the solid layer, then 100% of the diffuser is used to form a homogeneous solid layer. 
Further, Examiner respectfully does not fully agree with Applicant’s argument on pg. 9 that there is a difference between the platform in Rodriguez’s technology and the substrate in the claimed technology. While Examiner can appreciate that the instant application describes a substrate linked to a lens and Rodriguez’s substrate is separate from the lens being formed, there is no requirement in the limitation of claim 1 as currently amended for the substrate to be linked to the lens being formed. The substrate is recited in claim 1 line 7, but is devoid of structurally relating the substrate and lens, such that the substrate is incorporated into the final lens product.
Applicant’s arguments, see “Claim Rejections - 35 U.S.C. §112”, filed 08/05/2022, with respect to the rejection of claim 30 under 35 U.S.C. §112(b) as being indefinite has been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claim 30 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743